UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6983


KEVIN SEAN POLK,

                Petitioner – Appellant,

          v.

A. F. BEELER; DAVID T. HUBAND,

                Respondents – Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:09-hc-02126-D)


Submitted:   December 16, 2010        Decided:   December 28, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Sean Polk, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kevin Sean Polk, formerly a federal prisoner, appeals

the district court’s order denying relief on his 28 U.S.C.A.

§ 2241 (West 2006 & Supp. 2010) petition.    We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.    Polk v. Beeler, No.

5:09-hc-02126-D (E.D.N.C. July 2, 2010).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                         AFFIRMED




                                  2